In a proceeding pursuant to CPLR article 78 to compel certain officials of Dutchess County and the Dutchess County Legislature to provide adequate funds for the home relief and medical assistance programs in the County of Dutchess, the appeal is from a judgment of the Supreme Court, Dutchess County, entered October 13, 1976, which, after a hearing, inter alia, ordered the officials and the county Legislature to "provide the necessary funds forthwith for the Home Relief and Medical Assistance Programs for the County of Dutchess for the balance of the Fiscal Year 1976”. Judgment affirmed, with costs. A county may not evade its obligation to provide for the welfare needs of its residents by the county Legislature’s refusal to allocate funds therefor (NY Const, art XVII, § 1; Social Services Law, §§ 61, 83, 88, 90, 92, 93; Matter of Toia v Regan, 54 AD2d 46, affd 40 NY2d 837). Gulotta, P. J., Hopkins, Martuscello and Suozzi, JJ., concur.